Citation Nr: 1627322	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-27 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to October 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In March 2011, the Veteran had a video conference with a Veterans Law Judge who has since retired from the Board.  The Board informed the Veteran that he had the option to have another hearing before a new Veterans Law Judge who would participate in any decision made on his appeal.  However, in April 2015, the Veteran declined that option and requested that the appeal be decided on the evidence of record, including the transcript of the March 2011 hearing.  

This case was previously before the Board in April 2015 where the Veteran's claim for entitlement to service connection for a left knee disorder was denied.  Subsequently, in a March 2016 Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) remanded the claim.  As such, the claim is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the March 2016 JMR, the Court noted that the Veteran was afforded a VA examination in March 2014.  In the March 2014 VA examination, the examiner never provided an opinion as to whether the Veteran's current left knee disorder was etiologically related to his complaints of knee pain during active service.  A new opinion is necessary to determine if there is a nexus between the Veteran's knee injury during active service and his current left knee disorder.




Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his left knee disorder.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the above has been completed, obtain an addendum opinion from the same examiner who conducted the March 2014 VA knee examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the March 2014 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

a. The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any current left knee disorder is related to the Veteran's active duty service.  The examiner is reminded that the Board has made a favorable finding that the presumption of soundness was not rebutted in this case, and therefore, the Veteran is presumed to have been free of any defect, including a left knee disorder, at the time of entry to service.

b. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




